Citation Nr: 9904448	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Eligibility for Dependent's Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
March 1945.  He died in March 1996.  The appellant is his 
surviving spouse.  


FINDINGS OF FACT

1.  The veteran died in March 1996; the immediate cause of 
death was cardiopulmonary arrest due to or a consequence of 
coronary artery disease.

2.  A cardiovascular disease is not shown during service or 
within the first post service year.

3.  Competent medical evidence that links any incident of 
service including service-connected disabilities to the cause 
of the veteran's death has not been submitted. 

4.  The veteran did not die of a service-connected disability 
and was not totally and permanently disabled due to service 
connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.312 (1998).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the United States Court of Veterans Appeals (Court) 
held that the appellant in that case had not presented a 
well-grounded claim as a matter of law.  The Court pointed 
out that, unlike civil actions, the VA benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  Service connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1998).  

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). Where a 
veteran served continuously for 90 days or more during a 
period of war and cardiovascular disease become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137  (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The April 1996 death certificate shows that the veteran was 
born in September 1924 and died in March 1996.  The immediate 
cause of death was cardiopulmonary arrest due to or a 
consequence of coronary artery disease.  At the time of the 
veteran's death, service connection was in effect for 
varicose veins of the left leg and psychoneurosis, hysteria.

The veteran's immediate cause of death has been listed as 
cardiopulmonary arrest due to or a consequence of coronary 
artery disease.  There has been no competent medical evidence 
presented that would demonstrate that the veteran had 
coronary artery disease during service or within the one-year 
presumptive period following service.  The service medical 
records do not refer to this disorder.  Still further, the 
Board finds it significant that there was an extended period 
of time, 51 years, between service discharge and evidence of 
a cardiac disability.  Cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991) (veteran failed to provide evidence of continuity 
of symptomatology of low back condition).

Moreover, there is no competent evidence otherwise 
attributing this condition to military service.  The only 
evidence of record that suggests a causal relationship 
between the veteran's death and service is the appellant's 
statement.  While I recognize her sincere belief that her 
husband's death was related to his military service, I find 
that her statements are not sufficient competent evidence to 
establish the etiology of the cardiovascular disability.  Her 
assertions, as a lay person, are of little probative value 
where a medical opinion is needed, and do not serve to 
establish a well-grounded claim.  A nexus between a service 
disability and the cause of the veteran's death must be 
supported by evidence.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu  v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, lay statements regarding a medical 
diagnosis or causation cannot constitute evidence to make a 
claim well grounded under 38 U.S.C.A. § 5107(a), if the 
determinative issue is one of medical causation or medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Without competent evidence of medical causation 
between the veteran's cardiovascular disability and any 
incident of service, the claim for service connection for the 
death of the veteran is not well grounded. 

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the appellant of the reasons her 
claim had been denied.  Also, by this decision, the Board 
informs the appellant of the type of evidence needed to make 
her claim well grounded.  Unlike the situation in Robinette, 
she has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claim well grounded.

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision denies a claim on the merits when 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits, she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death, had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. § 21.3021(a) (1998).

As noted above, at the time of the veteran's death, service 
connection was in effect for varicose veins of the left leg, 
rated as 20 percent disabling, and psychoneurosis, hysteria, 
rated as 10 percent disabling.  The combined total rating was 
30 percent.  The veteran did not have a total and permanent 
disability evaluation for a service connected disability.  
Moreover, in light of the Board's decision with regard to the 
claim for service connection for the cause of the veteran's 
death, the Board finds that the appellant's claim is without 
legal merit; thus, it should be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for entitlement to DEA is without legal merit, and 
is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


COULTER, JR.



- 7 -


